Johnson, Judge.
A jury found Joseph Anthony Freeman guilty of driving with open containers of alcohol in his vehicle, driving with defective equipment, and driving while his license was suspended. He appeals from his convictions, challenging only the sufficiency of the state’s evidence.
Although the trial was not transcribed, Freeman attempted to perfect the record by preparing a stipulation of the case in accordance with OCGA § 5-6-41 (i). The stipulation was signed by the trial judge in accordance with the statute, but it was not filed in the trial court so that it could be included in the record transmitted to this court. Freeman instead attached the stipulation, along with other exhibits purportedly introduced at trial, to his appellate brief. “There is no authority for counsel to file such a stipulation in this court, and the effort of counsel for the appellant to file such stipulation in this court is a nullity.” Martin v. Dept. of Public Safety, 226 Ga. 723 (2) (177 SE2d 243) (1970). We cannot consider either the stipulation or the additional exhibits which are not part of the official record on appeal. See Dickens v. Calhoun First Nat. Bank, 208 Ga. App. 489, 490 (1) (431 SE2d 121) (1993). Where there is no transcript, an appellate court is bound to assume that the trial court’s findings are supported by sufficient competent evidence. Nalley v. State, 147 Ga. App. 634, 635 (249 SE2d 685) (1978). Accordingly, Freeman’s convictions must *342be affirmed.
Decided November 23, 1994.
Lee Sexton & Associates, Donna R. Sims, for appellant.
Keith C. Martin, Solicitor, Michael P. Baird, Assistant Solicitor, for appellee.

Judgment affirmed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Andrews, Blackburn, Smith and Ruffin, JJ., concur. Beasley, P. J., dissents.